50 F.3d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Andre D. GREEN, Petitioner--Appellant,v.William L. SMITH;  Joseph J. Curran, Respondents--Appellees.
No. 94-7010.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 21, 1995Decided:  March 17, 1995

Andre D. Green, Appellant Pro Se.
Before WILKINS and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that Green's claim seeking credit for time spent in pretrial detention should have been dismissed without prejudice, allowing Green to first exhaust his state remedies.  See Durkin v. Davis, 538 F.2d 1037 (4th Cir.1976).  The district court properly dismissed without prejudice the claim of wrongful good-time credit revocation.  Green v. Smith, No. CA-94-2246-S (D. Md. Aug. 24, 1994).  Accordingly, we grant a certificate of probable cause to appeal and modify the district court's order to dismiss both claims without prejudice.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.